Citation Nr: 1702411	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) with gastroparesis and a small hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to October 2008.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which, in part, granted service connection for GERD and assigned an initial 10 percent evaluation, effective from November 1, 2008.

In September 2013, the Board remanded the claim for further development.

In May 2016, the Board, in part, denied entitlement to a rating higher than 30 percent, for GERD with gastroparesis and a small hiatal hernia and remanded the other issues on appeal.

The Veteran appealed the May 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court partially vacated the Board's May 2016 decision pursuant to a Joint Motion for Partial Remand and noted that "[i]nsofar as the Board remanded Appellant's claim for increased ratings for a cervical spine disability, lumbar spine disability, and hypothyroidism, as well as a separate compensable rating for a thyroidectomy scar, they are not currently before the Court.  See Breeden v. Principi, 17 Vet.App. 475, 478 (2004) (per curiam order)."


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected GERD has been manifested by complaints of dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux and regurgitation of stomach contents, nausea and vomiting 3 to 4 times daily, blurred vision, dizziness, heart palpitations, bloating, irritability, and gasping for air upon waking up and within 30 minutes to two hours of eating, which are productive of severe health impairment.



CONCLUSION OF LAW

The criteria for an initial 60 percent rating for GERD have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, Part 4, 4.3, 47, 4.21, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's GERD with gastroparesis with hiatal hernia claim arises from his disagreement with the initial ratings assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records (STRs), lay statements and testimony, VA medical records, and private medical records. 

With regard to the private medical records, the Veteran completed and returned the authorization/consent forms for each of his identified private medical providers.  Records were received from Dr. McDaniel and Dr. Stanfield and they have been associated with the claims file.  Two requests for records were sent to Dr. Grossman, Dr. Guerra, and Dr. Davenport; however, the mail was returned as undeliverable.  Accordingly, the Board finds that additional efforts to obtain these records would be futile.  Indeed, the Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  At any rate, the Board points out that after the issuance of the most recent SSOC in June 2014, the Veteran indicated that he had no additional evidence regarding his appeal and requested that his case be forwarded to the Board immediately for further appellate consideration, and also waived the right to have his case remanded to the Agency of Original Jurisdiction (AOJ) should any new evidence be submitted.

VA afforded the Veteran with relevant examinations to address his GERD in February 2009 and December 2013.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and symptomatology from the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159 (c)(4).

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional and obtainable existing evidence that is necessary for a fair adjudication of this claim.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with the claim have been satisfied.

II.  Increased Rating-In General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  GERD with Gastroparesis and Hiatal Hernia

The Veteran seeks a higher initial rating for his service-connected GERD with gastroparesis and a small hiatal hernia which has been analogously rated under DC 7346 which evaluates hiatal hernia.  38 C.F.R. § 4.114. 

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

For purposes of evaluating conditions in 38 C.F.R. § 4.114 , the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2016).  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

A March 2010 private treatment record reflects that he was positive for abdominal pain, reflux, bloating, diarrhea, heartburn, nausea, and vomiting. 

In February 2009, the Veteran was provided a VA-sponsored gastrointestinal examination for compensation purposes.  He reported dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux, regurgitation of stomach contents, nausea, vomiting occurring up to three times a week, blurred vision, heart palpitations, dizziness, bloating, irritability, and gasping for air which occurred daily upon waking and within 30 minutes to 2 hours of eating a meal.  He denied any hematemesis or black tarry stools.  Examination of the abdomen was essentially normal and his CBC was within normal limits.  His diagnosis was GERD with treatment with Prilosec, and gastroparesis.  The examiner noted that the hiatal hernia/GERD condition did not cause significant anemia.  There were no findings of malnutrition.  After the examiner obtained the results of the Veteran's UGI, he provided an addendum noting that the additional diagnosis of a small hiatal hernia.

In a January 2010 statement which accompanied his substantive appeal, the Veteran stated that he experiences daily occurrences of epigastric distress with dysphagia, regurgitation, and arm/shoulder pain.

According to August 2012 treatment notes provided by Dr. McDaniel, the Veteran sought medical care for his GERD. At this visit, the physician discontinued Prilosec and started Nexium.

A December 2013 examiner examined the Veteran and indicated that his GERD symptoms include persistently recurrent epigastric distress, reflux, regurgitation, and substernal or shoulder pain, associated sleep disturbances due to reflux four or more times a year; and recurrent vomiting four or more times a year.  He had no hematemesis or weight loss.  Diagnoses of GERD, hiatal hernia, and gastroparesis were continued.

In a December 2013 statement, the Veteran reported his GERD symptoms as vomiting, bloating, shoulder/arm pain, burning sensation in his chest, difficulty swallowing, lightheadedness, dizziness, loss of balance, and headaches.

As previously stated, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The Veteran has demonstrated most of the listed symptoms for 60 percent at one time or another throughout the period on appeal.  Indeed, the medical evidence shows consistent complaints of heartburn, regurgitation, vomiting, and severe abdominal pain.  Further, the Veteran has other symptoms related to his service-connected condition that are not explicitly contemplated by the rating criteria, such as blurred vision, dizziness, heart palpitations, bloating, irritability, and gasping for air upon waking up and within 30 minutes to two hours of eating that when combined constitute "other symptom combinations productive of severe impairment of health."  The evidence of record, including the Veteran's own credible and consistent reports, does indicate that his health is in fact severely impacted by the combination of such symptomatology. 

The above symptoms of the Veteran's service-connected GERD are productive of severe impairment of health.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that for the entire appellate period, the Veteran's service-connected GERD more closely approximates the level of severity contemplated by a 60 percent rating under Diagnostic Code 7346.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2014).  Sixty percent is the highest schedular rating assignable under Diagnostic Code 7346.

The Board has also concluded that Diagnostic Code 7346, which allows for a maximum 60 percent rating, is the most appropriate diagnostic code by which to evaluate the veteran's gastrointestinal disability.  Other diagnostic codes provide for higher ratings, but pertain to other organs or parts of the anatomy.  38 C.F.R. § 4.114.  Other diagnostic codes provide for maximum ratings that are equal to, or less than, 60 percent.  The provisions of 38 C.F.R. § 4.114, generally prohibit ratings under multiple applicable codes.

IV.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (a), (b) (2015). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the evidence does not show such an exceptional disability picture that the available schedular rating for the service-connected gastrointestinal disability is inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See DC 7346.  There is no evidence in the record of related symptoms of and/or impairment not encompassed by the criteria for the respective schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, there is no indication of governing norms such as frequent hospitalizations or "marked interference" with employment, above and beyond that contemplated in the rating criteria.  38 U.S.C.A. § 1155 (West 2014) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an initial rating of 60 percent for GERD is granted, effective November 1, 2008.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


